--------------------------------------------------------------------------------

VECTR SYSTEMS INC.
2007 EQUITY COMPENSATION PLAN

1.

Purpose of the Plan

       

The purpose of the 2007 Equity Compensation Plan (the "Plan") is to further the
interests of VECTr SYSTEMS INC. (the "Company") and its shareholders by
providing long-term performance incentives to directors, officers, selected
employees and consultants of the Company and its Subsidiaries who are largely
responsible for the management, growth and protection of the business of the
Company and its Subsidiaries.

        2.

Definitions

       

For purposes of the Plan, the following terms shall be defined as set forth
below:

        (a)

"Award" means any Option, SAR (including a Limited SAR), Restricted Stock, Stock
granted as a bonus or in lieu of other awards, other Stock-Based Award, Tax
Bonus or other cash payments granted to a Participant under the Plan.

        (b)

"Award Agreement" means the written agreement, instrument or document evidencing
an Award.

        (c)

"Change of Control" means and includes each of the following:

        (i)

the acquisition, in one or more transactions, of beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) by any person or entity or any
group of persons or entities who constitute a group (within the meaning of
Section 13(d)(3) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
Subsidiary, of any securities of the Company such that, as a result of such
acquisition, such person, entity or group either (A) beneficially owns (within
the meaning of Rule l3d-3 under the Exchange Act), directly or indirectly, more
than 50% of the Company's outstanding voting securities entitled to vote on a
regular basis for a majority of the members of the Board of Directors of the
Company or (B) otherwise has the ability to elect, directly or indirectly, a
majority of the members of the Board;

        (ii)

a change in the composition of the Board of Directors of the Company such that a
majority of the members of the Board of Directors of the Company are not
Continuing Directors; or

        (iii)

the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining


--------------------------------------------------------------------------------

2

outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one or more transactions) all or substantially
all of the Company's assets.

 

Notwithstanding the foregoing, the preceding events shall not be deemed to be a
Change of Control if, prior to any transaction or transactions causing such
change, a majority of the Continuing Directors shall have voted not to treat
such transaction or transactions as resulting in a Change of Control.

        (d)

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

        (e)

“Committee” has the meaning attributed to it in Section 3, below.

        (f)

"Continuing Director" means, as of any date of determination, any member of the
Board of Directors of the Company who (i) was a member of such Board on the
effective date of the Plan or (ii) was nominated for election or elected to such
Board with the affirmative vote of a majority of the Continuing Directors who
were members of such Board at the time of such nomination or election.

        (g)

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.

        (h)

"Fair Market Value" means, with respect to Stock, Awards, or other property, the
fair market value of such Stock, Awards, or other property determined by such
methods or procedures as shall be established from time to time by the Committee
in good faith and in accordance with applicable law. Unless otherwise determined
by the Committee, the Fair Market Value of Stock shall mean the mean of the high
and low sales prices of Stock on the relevant date as reported on the stock
exchange or market on which the Stock is primarily traded, or if no sale is made
on such date, then the Fair Market Value is the weighted average of the mean of
the high and low sales prices of the Stock on the next preceding day and the
next succeeding day on which such sales were made, as reported on the stock
exchange or market on which the Stock is primarily traded.

        (i)

"ISO" means any Option designated as an incentive stock option within the
meaning of Section 422 of the Code.

        (j)

"Limited SAR" means an SAR exercisable only for cash upon a Change of Control or
other event, as specified by the Committee.

        (k)

"Option" means a right granted to a Participant pursuant to Section 6(b) of this
Agreement to purchase Stock at a specified price during specified time periods.


--------------------------------------------------------------------------------

3

 

An Option may be either an ISO or a nonstatutory Option (an Option not
designated as an ISO).

        (l)

“Participant” means those persons receiving Awards as contemplated in Section 3
of this Agreement.

        (m)

"Restricted Stock" means Stock awarded to a Participant pursuant to Section 6(c)
of this Agreement that may be subject to certain restrictions and to a risk of
forfeiture.

        (n)

“Stock” means the common shares of the Company.

        (o)

"Stock-Based Award" means a right that may be denominated or payable in, or
valued in whole or in part by reference to the market value of, Stock,
including, but not limited to, any Option, SAR (including a Limited SAR),
Restricted Stock, Stock granted as a bonus or Awards in lieu of cash
obligations.

        (p)

"SAR" or "Stock Appreciation Right" means the right granted to a Participant
pursuant to Section 6(d) of this Agreement to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right, with payment to be made in cash, Stock or as
specified in the Award, as determined by the Committee.

        (q)

"Subsidiary" shall mean any corporation, partnership, joint venture or other
business entity of which 50% or more of the outstanding voting power is
beneficially owned, directly or indirectly, by the Company.

        (r)

"Tax Bonus" means a payment in cash in the year in which an amount is included
in the gross income of a Participant in respect of an Award of an amount equal
to the federal, foreign, if any, and applicable state and local income and
employment tax liabilities payable by the Participant as a result of (i) the
amount included in gross income in respect of the Award and (ii) the payment of
the amount in clause (i) and the amount in this clause (ii). For purposes of
determining the amount to be paid to the Participant pursuant to the preceding
sentence, the Participant shall be deemed to pay federal, foreign, if any, and
state and local income taxes at the highest marginal rate of tax imposed upon
ordinary income for the year in which an amount in respect of the Award is
included in gross income, after giving effect to any deductions therefrom or
credits available with respect to the payment of any such taxes.


3.

Administration of the Plan

   

The Plan shall be administered by the Board of Directors of the Company or, at
the discretion of the Board, by a committee which may be comprised of one or
more members of the Board. Any such committee designated by the Board, and the
Board itself acting in its capacity as administrator of the 2007 Equity
Compensation Plan, is referred to herein as the "Committee." After any such
designation, no member of the Committee while serving as such shall be eligible
for participation in the Plan unless such member


--------------------------------------------------------------------------------

4

discloses his or her interest and abstains from voting on his or her Award. Any
action of the Committee in administering the Plan shall be final, conclusive and
binding on all persons, including the Company, its Subsidiaries, employees,
Participants, persons claiming rights from or through Participants and
stockholders of the Company.

   

Subject to the provisions of the Plan, the Committee shall have full and final
authority in its discretion (a) to select directors, officers, employees or
consultants who will receive Awards pursuant to the Plan ("Participants"), (b)
to determine the type or types of Awards to be granted to each Participant, (c)
to determine the number of shares of Stock to which an Award will relate, the
terms and conditions of any Award granted under the Plan (including, but not
limited to, restrictions as to transferability or forfeiture, exercisability or
settlement of an Award and waivers or accelerations thereof, and waivers of or
modifications to performance conditions relating to an Award, based in each case
on such considerations as the Committee shall determine) and all other matters
to be determined in connection with an Award; (d) to determine whether, to what
extent, and under what circumstances an Award may be settled, or the exercise
price of an Award may be paid, in cash, Stock, other Awards or other property,
or an Award may be canceled, forfeited, or surrendered; (e) to determine
whether, and to certify that, performance goals to which the settlement of an
Award is subject are satisfied; (f) to correct any defect or supply any omission
or reconcile any inconsistency in the Plan, and to adopt, amend and rescind such
rules and regulations as, in its opinion, may be advisable in the administration
of the Plan; and (g) to make all other determinations as it may deem necessary
or advisable for the administration of the Plan. The Committee may delegate to
officers or managers of the Company or any Subsidiary or to unaffiliated service
providers the authority, subject to such terms as the Committee shall determine,
to perform administrative functions and to perform such other functions as the
Committee may determine, to the extent permitted under Rule 16b-3, Section
162(m) of the Code and applicable law.

    4.

Participation in the Plan

   

Participants in the Plan shall be selected by the Committee from among
directors, officers, employees and consultants of the Company and its
Subsidiaries, provided, however, that only employees shall be eligible to
receive ISOs under the Plan.

    5.

Plan Limitations; Shares Subject to the Plan

   

Subject to the provisions of Section 8(a) hereof, the aggregate number of shares
of Stock available for issuance as Awards under the Plan shall not exceed
3,500,000 shares.

   

No Award may be granted if the number of shares to which such Award relates,
when added to the number of shares previously issued under the Plan and the
number of shares which may then be acquired pursuant to other outstanding,
unexercised Awards, exceeds the number of shares available for issuance pursuant
to the Plan. If any shares subject to an Award are forfeited or such Award is
settled in cash or otherwise terminates for any reason whatsoever without an
actual distribution of shares to the Participant, any shares counted against the
number of shares available for issuance pursuant to the Plan with


--------------------------------------------------------------------------------

5

respect to such Award shall, to the extent of any such forfeiture, settlement,
or termination, again be available for Awards under the Plan; provided, however,
that the Committee may adopt procedures for the counting of shares relating to
any Award to ensure appropriate counting, avoid double counting, and provide for
adjustments in any case in which the number of shares actually distributed
differs from the number of shares previously counted in connection with such
Award.

        6.

Awards

        (a)

General. Awards may be granted on the terms and conditions set forth in this
Section 6 of this Agreement. In addition, the Committee may impose on any Award
or the exercise thereof, at the date of grant or thereafter (subject to Section
8(a) of this Agreement), such additional terms and conditions, not inconsistent
with the provisions of the Plan, as the Committee shall determine, including
terms requiring forfeiture of Awards in the event of termination of employment
by the Participant; provided, however, that the Committee shall retain full
power to accelerate or waive any such additional term or condition as it may
have previously imposed. All Awards shall be evidenced by an Award Agreement.

        (b)

Options. The Committee may grant Options to Participants on the following terms
and conditions:

        (i)

Exercise Price. The exercise price of each Option shall be determined by the
Committee at the time the Option is granted, but (except as provided in Section
7(a) of this Agreement) the exercise price of any ISO shall not be less than the
Fair Market Value (110% of the Fair Market Value in the case of a 10%
shareholder, within the meaning of Section 422(c)(5) of the Code) of the shares
covered thereby at the time the Option is granted.

        (ii)

Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part, whether the exercise price
shall be paid in cash or by the surrender at Fair Market Value of Stock, or by
any combination of cash and shares of Stock, including, without limitation,
cash, Stock, other Awards, or other property (including notes or other
contractual obligations of Participants to make payment on a deferred basis,
such as through "cashless exercise" arrangements, to the extent permitted by
applicable law), and the methods by which Stock will be delivered or deemed to
be delivered to Participants.

        (iii)

Incentive Stock Options. The terms of any Option granted under the Plan as an
ISO shall comply in all respects with the provisions of Section 422 of the Code,
including, but not limited to, the requirement that no ISO shall be granted more
than ten years after the effective date of the Plan.

        (c)

Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:


--------------------------------------------------------------------------------

6

  (i)

Restricted Period. Restricted Stock awarded to a Participant shall be subject to
such restrictions on transferability and other restrictions for such periods as
shall be established by the Committee, in its discretion, at the time of such
Award, which restrictions may lapse separately or in combination at such times,
under such circumstances, or otherwise, as the Committee may determine.

        (ii)

Forfeiture. Restricted Stock shall be forfeitable to the Company upon
termination of employment during the applicable restricted periods. The
Committee, in its discretion, whether in an Award Agreement or anytime after an
Award is made, may accelerate the time at which restrictions or forfeiture
conditions will lapse or remove any such restrictions, including upon death,
disability or retirement, whenever the Committee determines that such action is
in the best interests of the Company.

        (iii)

Certificates for Stock. Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee shall determine. If certificates representing
Restricted Stock are registered in the name of the Participant, such
certificates may bear an appropriate legend referring to the terms, conditions
and restrictions applicable to such Restricted Stock.

        (iv)

Rights as a Shareholder. Subject to the terms and conditions of the Award
Agreement, the Participant shall have all the rights of a stockholder with
respect to shares of Restricted Stock awarded to him or her, including, without
limitation, the right to vote such shares and the right to receive all dividends
or other distributions made with respect to such shares. If any such dividends
or distributions are paid in Stock, the Stock shall be subject to restrictions
and a risk of forfeiture to the same extent as the Restricted Stock with respect
to which the Stock has been distributed.


  (d)

Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

          (i)

Right to Payment. An SAR shall confer on the Participant to whom it is granted a
right to receive, upon exercise thereof, the excess of (A) the Fair Market Value
of one share of Stock on the date of exercise over (B) the grant price of the
SAR as determined by the Committee as of the date of grant of the SAR, which
grant price (except as provided in Section 7(a) of this Agreement) shall not be
less than the Fair Market Value of one share of Stock on the date of grant.

          (ii)

Other Terms. The Committee shall determine the time or times at which an SAR may
be exercised in whole or in part, the method of exercise, method of settlement,
form of consideration payable in settlement, method by which Stock will be
delivered or deemed to be delivered to Participants, whether or not an SAR shall
be in tandem with any other Award, and any other terms and conditions of any
SAR. Limited SARs


--------------------------------------------------------------------------------

7

may be granted on such terms, not inconsistent with this Section 6(d), as the
Committee may determine. Limited SARs may be either freestanding or in tandem
with other Awards.

  (e)

Bonus Stock and Awards in Lieu of Cash Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of Company
or Subsidiary obligations to pay cash or deliver other property under other
plans or compensatory arrangements; provided that, in the case of Participants
subject to Section 16 of the Exchange Act, such cash amounts are determined
under such other plans in a manner that complies with applicable requirements of
Rule 16b-3 so that the acquisition of Stock or Awards hereunder shall be exempt
from Section 16(b) liability. Stock or Awards granted hereunder shall be subject
to such other terms as shall be determined by the Committee.

        (f)

Other Stock-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Stock-Based Awards in
addition to those provided in Sections 6(b) and 6(c) through 6(d) hereof, as
deemed by the Committee to be consistent with the purposes of the Plan. The
Committee shall determine the terms and conditions of such Awards. Stock
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 6(f) shall be purchased for such consideration and paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Stock, other Awards, or other property, as the Committee shall determine.

        (g)

Cash Payments. The Committee is authorized, subject to limitations under
applicable law, to grant to Participants Tax Bonuses and other cash payments,
whether awarded separately or as a supplement to any Stock-Based Award. The
Committee shall determine the terms and conditions of such Awards.


7.

Additional Provisions Applicable to Awards

        (a)

Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under the
Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for, any other Award granted
under the Plan or any award granted under any other plan of the Company or any
Subsidiary, or any business entity acquired by the Company or any Subsidiary, or
any other right of a Participant to receive payment from the Company or any
Subsidiary. If an Award is granted in substitution for another Award or award,
the Committee shall require the surrender of such other Award or award in
consideration for the grant of the new Award. Awards granted in addition to, or
in tandem with other Awards or awards may be granted either as of the same time
as, or a different time from, the grant of such other Awards or awards. The per
share exercise price of any Option, grant price of any SAR, or purchase price of
any other Award conferring a right to purchase Stock:

        (i)

granted in substitution for an outstanding Award or award, shall be not less
than the lesser of (A) the Fair Market Value of a share of Stock at the


--------------------------------------------------------------------------------

8

 

date such substitute Award is granted or (B) such Fair Market Value at that
date, reduced to reflect the Fair Market Value at that date of the Award or
award required to be surrendered by the Participant as a condition to receipt of
the substitute Award; or

        (ii)

retroactively granted in tandem with an outstanding Award or award, shall not be
less than the lesser of the Fair Market Value of a share of Stock at the date of
grant of the later Award or at the date of grant of the earlier Award or award.


  (b)

Exchange and Buy Out Provisions. The Committee may at any time offer to exchange
or buy out any previously granted Award for a payment in cash, Stock, other
Awards (subject to Section 7(a) of this Agreement), or other property based on
such terms and conditions as the Committee shall determine and communicate to a
Participant at the time that such offer is made.

        (c)

Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee.

        (d)

Term of Awards. The term of each Award shall, except as provided herein, be for
such period as may be determined by the Committee; provided, however, that in no
event shall the term of any ISO, or any SAR granted in tandem therewith, exceed
a period of ten years from the date of its grant (or such shorter period as may
be applicable under Section 422 of the Code).

        (e)

Form of Payment. Subject to the terms of the Plan and any applicable Award
Agreement, payments or transfers to be made by the Company or a Subsidiary upon
the grant or exercise of an Award may be made in such forms as the Committee
shall determine, including, without limitation, cash, Stock, other Awards, or
other property (and may be made in a single payment or transfer, in
installments, or on a deferred basis), in each case determined in accordance
with rules adopted by, and at the discretion of, the Committee. (Such payments
may include, without limitation, provisions for the payment or crediting of
reasonable interest on installments or deferred payments.) The Committee, in its
discretion, may accelerate any payment or transfer upon a change in control as
defined by the Committee. The Committee may also authorize payment upon the
exercise of an Option by net issuance or other cashless exercise methods.

        (f)

Loan Provisions. With the consent of the Committee, and subject at all times to
laws and regulations and other binding obligations or provisions applicable to
the Company, the Company may make, guarantee, or arrange for a loan or loans to
a Participant with respect to the exercise of any Option or other payment in
connection with any Award, including the payment by a Participant of any or all
federal, state, or local income or other taxes due in connection with any Award.
Subject to such limitations, the Committee shall have full authority to decide
whether to make a loan or loans hereunder and to determine the amount, terms,


--------------------------------------------------------------------------------

9

 

and provisions of any such loan or loans, including the interest rate to be
charged in respect of any such loan or loans, whether the loan or loans are to
be with or without recourse against the borrower, the terms on which the loan is
to be repaid and the conditions, if any, under which the loan or loans may be
forgiven.

        (g)

Awards to Comply with Section 162(m). The Committee may (but is not required to)
grant an Award pursuant to the Plan to a Participant who, in the year of grant,
may be a "covered employee," within the meaning of Section 162(m) of the Code,
which is intended to qualify as "performance-based compensation" under Section
162(m) of the Code (a "Performance-Based Award"). The right to receive a
Performance-Based Award, other than Options and SARs granted at not less than
Fair Market Value, shall be conditional upon the achievement of performance
goals established by the Committee in writing at the time such Performance-
Based Award is granted. Such performance goals, which may vary from Participant
to Participant and Performance-Based Award to Performance-Based Award, shall be
based upon the attainment by the Company or any Subsidiary, division or
department of specific amounts of, or increases in, one or more of the
following, any of which may be measured either in absolute terms or as compared
to another company or companies: revenues, earnings, cash flow, net worth, book
value, stockholders' equity, financial return ratios, market performance or
total stockholder return, and/or the completion of certain business or capital
transactions. Before any compensation pursuant to a Performance-Based Award is
paid, the Committee shall certify in writing that the performance goals
applicable to the Performance-Based Award were in fact satisfied.

        (h)

Change of Control. In the event of a Change of Control of the Company, all
Awards granted under the Plan (including Performance-Based Awards) that are
still outstanding and not yet vested or exercisable or which are subject to
restrictions shall become immediately 100% vested in each Participant or shall
be free of any restrictions, as of the first date that the definition of Change
of Control has been fulfilled, and shall be exercisable for the remaining
duration of the Award. All Awards that are exercisable as of the effective date
of the Change of Control will remain exercisable for the remaining duration of
the Award.


8.

Adjustments upon Changes in Capitalization; Acceleration in Certain Events

      (a)

In the event that the Committee shall determine that any stock dividend,
recapitalization, forward split or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event, affects the Stock or the book value of
the Company such that an adjustment is appropriate in order to prevent dilution
or enlargement of the rights of Participants under the Plan, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and kind of shares of Stock which may thereafter be issued in connection
with Awards, (ii) the number and kind of shares of Stock issuable in respect of
outstanding Awards, (iii) the aggregate number and kind of shares of Stock
available under the Plan, and (iv) the exercise price, grant price, or purchase
price


--------------------------------------------------------------------------------

10

 

relating to any Award or, if deemed appropriate, make provision for a cash
payment with respect to any outstanding Award; provided, however, in each case,
that no adjustment shall be made which would cause the Plan to violate Section
422 of the Code with respect to ISOs or would adversely affect the status of a
Performance-Based Award as "performance-based compensation" under Section 162(m)
of the Code.

        (b)

In addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding paragraph) affecting the Company or any Subsidiary, or in response to
changes in applicable laws, regulations, or accounting principles.
Notwithstanding the foregoing, no adjustment shall be made in any outstanding
Performance-Based Awards to the extent that such adjustment would adversely
affect the status of that Performance-Based Award as "performance-based
compensation" under Section 162(m) of the Code.


9.

General Provisions

      (a)

Changes to the Plan and Awards. The Board of Directors of the Company may amend,
alter, suspend, discontinue, or terminate the Plan or the Committee's authority
to grant Awards under the Plan without the consent of the Company's stockholders
or Participants, except that any such amendment, alteration, suspension,
discontinuation, or termination shall be subject to the approval of the
Company's stockholders within one year after such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Board may otherwise, in its discretion,
determine to submit other such changes to the Plan to the stockholders for
approval; provided, however, that without the consent of an affected
Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted and any Award Agreement relating
thereto. The Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue, or terminate, any Award theretofore granted and any
Award Agreement relating thereto; provided, however, that without the consent of
an affected Participant, no such amendment, alteration, suspension,
discontinuation, or termination of any Award may materially and adversely affect
the rights of such Participant under such Award.

     

The foregoing notwithstanding, any performance condition specified in connection
with an Award shall not be deemed a fixed contractual term, but shall remain
subject to adjustment by the Committee, in its discretion at any time in view of
the Committee's assessment of the Company's strategy, performance of comparable
companies, and other circumstances, except to the extent that any such
adjustment to a performance condition would adversely affect the status of a


--------------------------------------------------------------------------------

11

 

Performance-Based Award as "performance-based compensation" under Section 162(m)
of the Code.

       

Notwithstanding the foregoing, if the Plan is ratified by the holders of a
majority of the shares of Stock then outstanding, then unless approved by the
holders of a majority of the shares of Stock then outstanding, no amendment
will: (i) change the class of persons eligible to receive Awards; (ii)
materially increase the benefits accruing to Participants under the Plan, or
(iii) increase the number of shares of Stock subject to the Plan.

        (b)

No Right to Award or Employment. No employee or other person shall have any
claim or right to receive an Award under the Plan. Neither the Plan nor any
action taken hereunder shall be construed as giving any employee any right to be
retained in the employ of the Company or any Subsidiary.

        (c)

Taxes. The Company or any Subsidiary is authorized to withhold from any Award
granted, any payment relating to an Award under the Plan, including from a
distribution of Stock or any payroll or other payment to a Participant amounts
of withholding and other taxes due in connection with any transaction involving
an Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant's
tax obligations.

        (d)

Limits on Transferability; Beneficiaries. No Award or other right or interest of
a Participant under the Plan shall be pledged, encumbered, or hypothecated to,
or in favor of, or subject to any lien, obligation, or liability of such
Participants to, any party, other than the Company or any Subsidiary, or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution, and such Awards and rights shall be exercisable
during the lifetime of the Participant only by the Participant or his or her
guardian or legal representative. Notwithstanding the foregoing, the Committee
may, in its discretion, provide that Awards or other rights or interests of a
Participant granted pursuant to the Plan (other than an ISO) be transferable,
without consideration, to immediate family members (i.e., children,
grandchildren or spouse), to trusts for the benefit of such immediate family
members and to partnerships in which such family members are the only partners.
The Committee may attach to such transferability feature such terms and
conditions as it deems advisable. In addition, a Participant may, in the manner
established by the Committee, designate a beneficiary (which may be a person or
a trust) to exercise the rights of the Participant, and to receive any
distribution, with respect to any Award upon the death of the Participant. A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional
restrictions deemed necessary or appropriate by the Committee.


--------------------------------------------------------------------------------

12

  (e)

No Rights to Awards; No Stockholder Rights. No Participant shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants. No Award shall confer on any
Participant any of the rights of a stockholder of the Company unless and until
Stock is duly issued or transferred to the Participant in accordance with the
terms of the Award.

        (f)

Discretion. In exercising, or declining to exercise, any grant of authority or
discretion hereunder, the Committee may consider or ignore such factors or
circumstances and may accord such weight to such factors and circumstances as
the Committee alone and in its sole judgment deems appropriate and without
regard to the affect such exercise, or declining to exercise such grant of
authority or discretion, would have upon the affected Participant, any other
Participant, any employee, the Company, any Subsidiary, any stockholder or any
other person.

        (g)

Effective Date. The effective date of the Plan is May 30, 2007.

        (h)

Shareholder Approval. Unless and until the Plan is approved by the holders of a
majority of the shares of Stock then outstanding, no Stock-Based Award may be
granted under the Plan.


--------------------------------------------------------------------------------